HARRIS, Judge.
Having examined the record in this case, we find no reversible error as to the sentence and affirm same.
We do find error in the imposition of the $100 public defender lien because the record does not show that the defendant was given any notice or opportunity to object to the amount of the lien imposed, as required by section 27.56(7), Florida Statutes. In fact, the court did not announce the amount at sentencing. Therefore, we strike the imposition of the public defender lien without prejudice. The State is free to *181properly notice the defendant of a future hearing on this issue, at which time the defendant may dispute the amount of the lien if he so desires. Klarstrom v. State, 610 So.2d 102 (Fla. 5th DCA 1992); Carroll v. State, 602 So.2d 702 (Fla. 5th DCA 1992).
AFFIRM; QUASH LIEN and REMAND.
GOSHORN, C.J., and W. SHARP, J., concur.